Citation Nr: 0919929	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected anxiety disorder with 
agoraphobia and depressive symptoms prior to September 6, 
2008, and in excess of 50 percent since that date.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In March 2002, the RO denied entitlement to service 
connection for sinusitis and entitlement to a rating in 
excess of 30 percent for anxiety disorder.  In December 2004, 
the RO denied service connection for sleep apnea.

In December 2003, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In May 2006, the Board remanded the issues of service 
connection for sinusitis and entitlement to a rating in 
excess of 30 percent for anxiety disorder for additional 
development and due process concerns.  The case has been 
returned for further appellate review.

The issue of service connection for sleep apnea is addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, allergic 
rhinitis had its onset during active service.

2.  Prior to December 2, 2003, the Veteran's service-
connected anxiety disorder with agoraphobia and depressive 
symptoms is manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  From December 2, 2003 to September 5, 2008, the Veteran's 
anxiety disorder with agoraphobia and depressive symptoms is 
manifested by occupational and social impairment, with 
reduced reliability and productivity.

4.  From September 6, 2008, forward, the Veteran's anxiety 
disorder with agoraphobia and depressive symptoms is 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  Prior to December 2, 2003, the schedular criteria for the 
assignment of a disability evaluation in excess of 30 percent 
for anxiety disorder with agoraphobia and depressive symptoms 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9440 (2008).

3.  From December 2, 2003, to September 5, 2008, the 
schedular criteria for the assignment of a disability 
evaluation of 50 percent, but not higher, for anxiety 
disorder with agoraphobia and depressive symptoms have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9400, 9440 (2008).

4.  From September 6, 2008, forward, the schedular criteria 
for the assignment of a disability evaluation of 100 percent 
for anxiety disorder with agoraphobia and depressive symptoms 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that, given the benefit of the doubt, the evidence 
supports the Veteran's claim of entitlement to service 
connection for sinusitis.

Service treatment records reveal that the Veteran was treated 
several times for nasal congestion.  An October 1975 
treatment record showed that the Veteran was referred for an 
allergy consultation with a provisional diagnosis of seasonal 
rhinitis. The consultation resulted in impressions of post 
nasal drip probably due to tobacco smoke and nasal stuffiness 
probably aggravated by tobacco smoke and maybe mild vasomotor 
rhinitis.  The Veteran's retirement examination dated 
December 1987 reported that the Veteran had occasional 
sinusitis with headache.  

Post-service VA treatment records show that in August 1992, 
the Veteran received treatment for complaints of sinus 
problems.  In January 1997, the Veteran was diagnosed as 
having a sinus headache.  In September 2001, the Veteran was 
treated for symptoms of frontal headache associated with 
post-nasal drip and cough with yellow sputum and was 
diagnosed as having sinusitis versus upper respiratory tract 
infection.  In September 2008, the Veteran was afforded a VA 
examination.  Following a review of the claims file and 
physical examination, the Veteran was diagnosed as having 
allergic rhinitis.  The examiner opined that it was at least 
as likely as not that the rhinitis secondary to allergy 
phenomenon was similar to the disease the Veteran suffered in 
service.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Service treatment records indicate that the Veteran suffered 
from either rhinitis or sinusitis.  Post-service treatment 
records clearly show that the Veteran was treated for sinus 
problems and was diagnosed as having allergic rhinitis during 
the VA examination.  Although the examiner's opinion did not 
clearly relate the Veteran's current rhinitis to service, in 
light of the medical evidence and this opinion, the evidence 
is deemed to be at least in relative equipoise.  Thus, 
service connection for allergic rhinitis is warranted.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In May 1988, the RO granted service connection for 
generalized anxiety disorder and assigned a 10 percent rating 
effective February 1, 1988.  In a July 1994 Board decision, 
an increased rating 30 percent was granted, effective 
February 1, 1988.  The Veteran submitted a claim for 
increased rating in February 2001.  In the March 2002 rating 
action on appeal, the RO denied the claim.  In January 2009, 
the RO increased the disability rating to 50 percent, 
effective September 6, 2008.  The Veteran's service-connected 
anxiety disorder with agoraphobia and depressive symptoms is 
currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  Anxiety disorders, which include generalized 
anxiety disorder, are rated under the General Formula for 
Mental Disorders set forth in Diagnostic Code 9440.  

Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 50 percent disability rating from December 2003 and a 
total evaluation from September 2008.  

VA treatment records show that the Veteran was suffering from 
only mild to moderate symptoms prior to December 2003.  
Treatment records dated May and September 2000 show that the 
Veteran was relatively free from panic symptoms, had only 
some minor stresses and frustrations with work, tended to not 
socialize after work, occasionally went fishing, and had some 
occasional non-work social contacts.  His GAF score during 
those treatments was 70.  The Veteran's GAF score decreased 
to 60 during an April 2001 VA examination.  His GAF score was 
based on flat affect, occasional panic attacks, occasional 
conflicts with coworkers, and circumstantial thinking.  
Impairment of social and occupational function was described 
as moderate.  The Veteran's GAF score was consistently 60 
thereafter until March 2003 when it decreased to 58; however, 
there was no significant change in the Veteran's symptoms.  
The examiner did note some difficulty with agoraphobia, which 
was consistent with the Veteran's antisocial behavior shown 
previously.  During treatment in April 2003, the Veteran 
reported no major changes with his emotional functioning, but 
was concerned with having depressed mood and memory 
difficulties.  In May 2003, the Veteran's GAF score decreased 
again to 55.  The examiner noted that increased apathy and 
procrastination was more likely due to the Veteran's 
retirement in September 2002 and lack of meaningful and 
productive activities.  In August 2003, the Veteran's GAF 
score was 56 and he presented with no change with his 
emotional concerns, but reported problems sleeping.  In 
November 2003, the Veteran reported sleeping better after 
treatment following a sleep study.  

Although the Veteran's GAF score progressively decreased 
during the period prior to December 2003, the evidence does 
not show that he had occupational and social impairment with 
reduced reliability and productivity.  While the Veteran's 
symptoms included increased apathy and procrastination 
associated with his retirement, flat affect, occasional panic 
attacks, occasional conflicts with coworkers, and 
circumstantial thinking, the record does not show an increase 
in the overall severity of his symptoms associated with his 
service-connected disability during this time period that 
would warrant a rating higher than 30 percent.  The Veteran 
did not show symptoms such as panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  As such, the 
preponderance of the evidence is against a rating higher than 
30 percent prior to December 2003.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9400, 9440.

In December 2003, the Veteran underwent a private 
psychological evaluation.  At that time, the Veteran was 
married for 37 years, but was living by himself.  During that 
evaluation, his symptoms included mild memory problems, shaky 
handwriting, slurred speech, and hesitant gait.  The doctor 
noted that the Veteran had anxiety, depression, and panic 
anxiety with agoraphobia and opined that the Veteran will 
have difficulty maintaining employment, remembering and 
carrying out instructions, and responding appropriately to 
supervisors and co-workers.  The examiner also stated that 
the Veteran was capable of independent functioning, although 
this may deteriorate in the very near future.  VA treatment 
records following this evaluation until September 2008 show 
GAF scores of 55 and 56 with a score of 50 in October 2006, 
which indicate moderate to severe symptoms.  Symptoms during 
this time include a significant decrease in energy, panic 
symptoms, mildly depressed, slightly self-absorbed and odd, 
and circumstantial thought process.  During treatment in 
April 2006, the Veteran stated that he feels miserable and 
there are periods that he stays in his house for a month and 
sleeps a lot.  He does not clean his house during those 
periods and makes his family miserable by saying things that 
make them feel guilty.

During the December 2003 personal hearing, the Veteran stated 
that he retired because he could not handle the pressures of 
a daily work environment.  He had verbal counseling about his 
job performance and had frequent problems with his 
supervisors and coworkers.  He avoided the grocery store 
because he did not like being around people and did not have 
any friends.  The Veteran's wife lived in another state as 
they did not get along.  His panic attacks were controlled by 
medication, which he took as needed, but still had severe and 
frequent mood swings and had thoughts of harming himself or 
others.  

Based on the evidence above and the Veteran's December 2003 
credible personal testimony, which showed the effect of the 
anxiety disorder symptoms on his life, the Board finds that 
the severity of the overall disability approximates a 50 
percent rating beginning December 2003.  The overall evidence 
showed occupational and social impairment with reduced 
reliability and productivity, therefore, the 50 percent 
rating is granted from December 2003.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.

Noting that the Veteran approximates, but does not fully 
meet, the criteria for a 50 percent rating, the Board also 
points out that the criteria for a rating higher than 50 
percent are neither approximated nor met during this time 
period.  Although the December 2003 doctor stated that 
Veteran will have difficulty maintaining employment and the 
Veteran stated during his personal hearing that he retired 
because he could not handle the pressures of work, his 
symptoms were not of the severity contemplated by a 70 
percent rating.  There was no evidence that he exhibited 
symptoms such as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Accordingly, the preponderance of the evidence is 
against a rating higher than 50 percent from December 2003.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9440.

The evidence from September 2008, forward, shows that the 
Veteran's symptoms more nearly approximated a 100 percent 
rating under Diagnostic Code 9400.  During the September 2008 
VA examination, the Veteran stated that he felt helpless 
because of his anxiety and would get depressed.  He spent his 
time at home watching television.  He stated that he would 
like to work, but could not because of his anxiety, anger and 
sleep apnea.  He began taking medication on a daily basis to 
control his panic attacks.  Mental status examination 
revealed blunted affect, anxious mood, poverty of thought, 
daily panic attacks and poor eye contact.  During the 
interview, the Veteran laughed inappropriately at times and 
was not paying attention.  Recent memory was slightly 
impaired and the Veteran had to have a debt management 
company to pay his bills as he could not remember to pay them 
on time.  Impact on his activities of daily living were 
slight to moderate.  The examiner indicated that the Veteran 
did not have total occupational and social impairment due to 
his mental disorder, but did indicate that the Veteran's 
disorder resulted in deficiencies in judgment, thinking, 
family relations, work, mood or school.  The Veteran was 
assigned a GAF of 53 and the examiner stated that he was not 
employable due to the nature, severity and increased 
frequency of attacks of his current psychiatric condition.  
The examiner explained that the Veteran was suffering from 
panic disorder with agoraphobia, which is chronic and 
disabling and makes the Veteran uncomfortable to be around 
people, in addition to generalized anxiety disorder and 
bipolar disorder.  His prognosis was guarded despite 
treatment.  

Although the examiner indicated that the Veteran did not have 
total occupational and social impairment due to his mental 
disorder, later in his report the examiner opined that the 
Veteran was not employable due to the nature, severity and 
increased frequency of attacks of his current psychiatric 
condition and provided a rationale for this opinion.  In 
addition to his unemployability, the Veteran was severely 
socially impaired and isolated himself from others.  Based on 
the evidence of record and the benefit-of-the doubt doctrine, 
the severity of the overall disability warrants a 100 percent 
rating for the Veteran's anxiety disorder, from September 
2009, forward.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

III.  Notice and Assistance

As an initial matter, the Board finds that the duty to notify 
and assist has been met to the extent necessary to grant the 
claim for service connection for sinusitis.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no 
prejudice to the Veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice in accordance with Vazquez-Flores was sent in 
May 2008 and the claim was readjudicated in an October 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
examinations, obtained medical opinions as to the etiology 
and severity of his disability, and afforded the Veteran the 
opportunity to give testimony.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for allergic rhinitis is granted.

Prior to December 2, 2003, entitlement to a disability rating 
in excess of 30 percent for service-connected anxiety 
disorder with agoraphobia and depressive symptoms is denied.

From December 2, 2003 to September 5, 2008, entitlement to a 
rating of 50 percent, and not higher, for service-connected 
anxiety disorder with agoraphobia and depressive symptoms is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

From September 6, 2008, forward, entitlement to a rating of 
100 percent for service-connected anxiety disorder with 
agoraphobia and depressive symptoms is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

An appeal to the Board is initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC)is furnished.  The 
following sequence is required: there must be a decision by 
the RO; the claimant must timely express disagreement with 
the decision; VA must respond by issuing a SOC; and finally 
the claimant, after receiving the SOC, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

In December 2004, the RO denied service connection for sleep 
apnea and diabetes mellitus and individual unemployability.  
In February 2005, the appellant submitted a timely notice of 
disagreement for the issue of service connection for sleep 
apnea.  The RO has not, however, issued a SOC for the issue 
of service connection for sleep apnea, and, therefore, no 
appeal has been perfected.  Where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the appellant a statement of the 
case with respect to the issue of 
service connection for sleep apnea.  The 
appellant should be informed of the 
actions necessary to perfect an appeal 
on these issues.  Thereafter, this issue 
is to be returned to the Board only if 
an adequate and timely substantive 
appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


